Dear Mr. Braungardt:
This letter is in response to your request for an opinion asking whether the Lincoln County Ambulance District is to share election costs with the County of Lincoln.
Section 115.065, RSMo, as amended by Senate Bill No. 275, 80th General Assembly, provides, with some exceptions, for the sharing of election costs under certain circumstances by political subdivisions or special districts. "Special district" is defined in § 115.013(25), RSMo, as amended by Senate Bill No. 275, 80th General Assembly, to mean any school district, water district, fire protection district or other district formed under the laws of Missouri to provide limited, specific services.
Under the Ambulance District Law, §§ 190.005, et seq., RSMo, ambulance districts are designated, under § 190.010, RSMo, as bodies corporate and political subdivisions of the state, with the authority to sue and be sued and to levy and collect taxes within certain limitations. It therefore seems clear that an ambulance district is a "special district" under the election laws and that, in the proper circumstances, the ambulance district must share in election costs.
Very truly yours,
                                  JOHN ASHCROFT Attorney General